Exhibit 10.38.1

 

ENTERPRISE BANCORP, INC.

 

Incentive Stock Option Agreement

 

This Agreement made as of this (xx) day of (mmmmmm, yyyy) by and between
Enterprise Bancorp, Inc., a Massachusetts corporation (the “Company”), and
«FirstName» (the “Optionee”).

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted a program entitled “Enterprise Bancorp, Inc.
[Amended and Restated 1998] [2003] Stock Incentive Plan” (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
stock options upon the terms and conditions set forth below; and

 

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of this stock option pursuant and subject to
the terms of the Plan, a copy of which is attached hereto and incorporated
herein; and

 

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has designated this stock option an incentive stock option in accordance
with Section 5 of the Plan;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee agree as follows.

 

1.             Grant.  Subject to the terms of the Plan and this Agreement, the
Company hereby grants to the Optionee a stock option (the “Option”) to purchase
from the Company «JobTitle» shares of its common stock, $0.01 par value per
share (“Stock”). This Option is intended to constitute an incentive stock option
within the meaning of Section 422 of the Code.

 

2.             Exercise Price.  This Option may be exercised at the exercise
price of $xx.xx per share of Stock, subject to adjustment as provided herein and
in the Plan.

 

3.             Term and Exercisability of Option.  This Option shall expire on
the earlier of [not later than grant date + ten years - one day] or the last day
of the exercise period determined pursuant to subsection (c) of this Section 3.
At any time before its expiration, this Option may be exercised to the extent
set forth in the schedule at Exhibit 1, provided that:

 

(a)           at the time of exercise the Optionee is not in violation of any
employee confidentiality, noncompetition or other agreement with the Company or
a Subsidiary;

 

(b)           the Optionee’s employment relationship with the Company or an ISO
Subsidiary (“Relationship”) must be in effect on the relevant date under the
schedule set

 

--------------------------------------------------------------------------------


 

forth at Exhibit 1 in order for any scheduled increment in the exercisable
portion of the Option to become effective; and

 

(c)           this Option may not be exercised if three months or more have
elapsed following the date of termination of the Relationship between the
Optionee and the Company or a Subsidiary, except that if the Relationship
terminates by reason of the Optionee’s permanent and total disability (as
determined by the Compensation Committee or the full Board of Directors, as the
case may be, on the basis of medical advice satisfactory to it) or death,
“twelve months” shall be substituted for “three months” in this sentence.

 

4.             Method of Exercise.  Prior to its expiration and to the extent
that the right to purchase shares of Stock has vested hereunder, this Option may
be exercised from time to time by written notice to the Company, substantially
in the form attached hereto as Exhibit 2, stating the number of shares with
respect to which this Option is being exercised and accompanied by either (a)
payment in full of the exercise price for the number of shares to be delivered,
by means of payment acceptable to the Company in accordance with Section 5(c) of
the Plan, or (b) a description of a “cashless exercise” procedure and such other
documents and undertakings as are necessary to satisfy that procedure. As soon
as practicable after its receipt of such notice, the Company shall, without
transfer or issue tax to the Optionee (or other person entitled to exercise this
Option), deliver to the Optionee (or other person entitled to exercise this
Option), at the principal executive offices of the Company or such other place
as shall be mutually acceptable, a stock certificate or certificates for such
shares out of theretofore authorized but unissued shares or reacquired shares of
its Stock as the Company may elect; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable requirements of law.
Payment of the exercise price may be made in cash or cash equivalents or, in
accordance with the terms and conditions of Section 5(c) of the Plan, in whole
or in part in shares of Common Stock of the Company; provided, however, that the
Compensation Committee or the full Board of Directors, as the case may be,
reserves the right upon receipt of any written notice of exercise from the
Optionee to require payment in cash with respect to the shares contemplated in
such notice; and provided, further, that the Optionee may not make payment in
shares of Stock that he acquired upon the earlier exercise of any incentive
stock option, unless he has held the shares until at least two years after the
date the incentive stock option was granted and at least one year after the date
the incentive stock option was exercised. If the Optionee (or other person
entitled to exercise this Option) fails to pay for and accept delivery of all of
the shares specified in such notice upon tender of delivery thereof, his right
to exercise this Option with respect to such shares not paid for may be
terminated by the Company.

 

5.             Nonassignability of Option.  This Option shall not be assignable
or transferable by the Optionee except by will or by the laws of descent and
distribution. During the life of the Optionee, this Option shall be exercisable
only by him, by a conservator or guardian duly appointed for him by reason of
his incapacity or by the person appointed by the Optionee in a durable power of
attorney acceptable to the Company’s counsel.

 

6.             Compliance with Securities Act; Lock-Up Agreement.  The Company
shall not be obligated to sell or issue any shares of Stock or other securities
pursuant to the exercise of this

 

2

--------------------------------------------------------------------------------


 

Option unless the shares of Stock or other securities with respect to which this
Option is being exercised are at that time effectively registered or exempt from
registration under the Securities Act and applicable state securities laws. In
the event shares or other securities shall be issued that shall not be so
registered, the Optionee hereby represents, warrants and agrees that he will
receive such shares or other securities for investment and not with a view to
their resale or distribution, and will execute an appropriate investment letter
satisfactory to the Company and its counsel. The Optionee further hereby agrees
that as a condition to the purchase of shares upon exercise of this Option, he
will execute an agreement in a form acceptable to the Company to the effect that
the shares shall be subject to any underwriter’s lock-up agreement in connection
with a public offering of any securities of the Company that may from time to
time apply to shares held by officers and employees of the Company, and such
agreement or a successor agreement must be in full force and effect.

 

7.             Legends.  The Optionee hereby acknowledges that the stock
certificate or certificates evidencing shares of Stock or other securities
issued pursuant to any exercise of this Option may bear a legend setting forth
the restrictions on their transferability described in Section 6 hereof, if such
restrictions are then in effect.

 

8.             Rights as Stockholder.  The Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until the date of
issuance of a stock certificate to him for such shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued.

 

9.            Termination or Amendment of Plan.  The Board may terminate or
amend the Plan at any time. No such termination or amendment will affect rights
and obligations under this Option, to the extent it is then in effect and
unexercised.

 

10.          Effect Upon Employment.  Nothing in this Option or the Plan shall
be construed to impose any obligation upon the Company or any Subsidiary to
employ the Optionee or to retain the Optionee in its employ.

 

11.          Time for Acceptance.  Unless the Optionee shall evidence his
acceptance of this Option by execution of this Agreement within thirty days
after its delivery to him, the Option and this Agreement shall be null and void.

 

12.          Notice of Disqualifying Disposition.  The Optionee agrees to notify
the Company promptly in the event that he sells, transfers, exchanges or
otherwise disposes of any shares of Stock issued upon the exercise of the Option
before the later of (a) the second anniversary of the date of grant of the
Option and (b) the first anniversary of the date the shares were issued upon his
exercise of the Option.

 

13.           Right of Repayment.  In the event that the Optionee accepts
employment with or performs services for a competitor of the Company within one
year after the date of exercise of this Option or any portion of it, the
Optionee shall pay to the Company an amount equal to the excess of the Fair
Market Value of the shares as to which the Option was exercised on the date of
exercise over the price paid for such shares; provided, however, that the
Compensation Committee or the full Board of Directors, as the case may be, in
its discretion may release the

 

3

--------------------------------------------------------------------------------


 

Optionee from the requirement to make such payment, if the Compensation
Committee or the full Board of Directors, as the case may be, determines that
the Optionee’s acceptance of such employment or performance of such services is
not inimical to the best interests of the Company. The Company may deduct from
any compensation or other amount payable by the Company to the Optionee the
amount of payment due under the preceding sentence. For purposes of this Section
13, the term “Company” refers to the Company and all Subsidiaries.

 

14.          General Provisions.

 

(a)           Amendment; Waivers.  This Agreement, including the Plan, contains
the full and complete understanding and agreement of the parties hereto as to
the subject matter hereof and, except as otherwise permitted by the express
terms of the Plan and this Agreement, it may not be modified or amended nor may
any provision hereof be waived, except by a further written agreement duly
signed by each of the parties; provided, however, that a modification or
amendment that does not materially diminish the rights of the Optionee
hereunder, as they may exist immediately before the effective date of the
modification or amendment, shall be effective upon written notice of its
provisions to the Optionee. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance.

 

(b)          Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

 

(c)           Governing Law.  This Agreement has been executed in Massachusetts
and shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

 

(d)           Construction.  This Agreement is to be construed in accordance
with the terms of the Plan. In case of any conflict between the Plan and this
Agreement, the Plan shall control. The titles of the sections of this Agreement
and of the Plan are included for convenience only and shall not be construed as
modifying or affecting their provisions. The masculine gender shall include both
sexes; the singular shall include the plural and the plural the singular unless
the context otherwise requires. Capitalized terms not defined herein shall have
the meanings given to them in the Plan.

 

(e)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or facsimile or sent by registered mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:

 

To the Optionee:

 

To his address as set forth on the signature page hereof.

 

 

 

To the Company:

 

Enterprise Bancorp, Inc.

 

 

222 Merrimack Street

 

 

Lowell, Massachusetts 01852

 

 

Attn: Mr. James A. Marcotte

 

4

--------------------------------------------------------------------------------


 

Copy to:

 

Edwards & Angell, LLP

 

 

101 Federal Street

 

 

Boston, Massachusetts 02110

 

 

Attn: Stephen J. Coukos, Esq.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as a
sealed instrument by its officer thereunto duly authorized as of the date set
forth below.

 

Date of grant:

 

 

 

 

 

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By:

George L. Duncan

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Signed:

 

 

 

5

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

I hereby accept the foregoing Option, an incentive stock option, in accordance
with its terms and conditions and in accordance with the terms and conditions of
the Enterprise Bancorp, Inc. [Amended and Restated 1998] [2003] Stock Incentive
Plan.

 

 

 

 

 

Date

(Signature of Optionee)

 

 

 

 

 

«FirstName»

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of grant:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit 2 to Incentive Stock

 Option Agreement

 

[FORM FOR EXERCISE OF INCENTIVE STOCK OPTION]
[SAMPLE ONLY]

 

Enterprise Bancorp, Inc.
222 Merrimack Street
Lowell, Massachusetts 01852

 

RE:          Exercise of Incentive Stock Option under Enterprise Bancorp, Inc.
[Amended and Restated 1998] [2003] Stock Incentive Plan

 

Gentlemen:

 

I hereby elect to exercise the stock option granted to me on
                        , 200     by and to the extent of purchasing
                       shares of the Common Stock of Enterprise Bancorp, Inc.
for the exercise price of $                   per share, subject to the terms
and conditions of the Incentive Stock Option Agreement between myself and
Enterprise Bancorp, Inc. dated as of                                         ,
200     (the “Agreement”).

 

Enclosed please find payment, in cash or in such other property as is permitted
under the Enterprise Bancorp, Inc. [Amended and Restated 1998] [2003] Stock
Incentive Plan (the “Plan”), of the purchase price for the shares.  If I am
making payment of any part of the purchase price by delivery of shares of stock
of Enterprise Bancorp Inc., I hereby confirm that I have investigated and
considered the possible income tax consequences of making such payments in that
form.

 

I agree to any securities lock-up agreement between one or more underwriters and
shareholders of the Company who are officers or employees of the Company or a
Subsidiary, and any successor to that agreement, with regard to the shares
acquired upon this exercise of my stock option.

 

I hereby specifically confirm to Enterprise Bancorp, Inc. that I am acquiring
the shares for investment and not with a view to their sale or distribution, and
that the shares shall be held subject to all of the terms and conditions of the
Plan and the Agreement.

 

 

Very truly yours,

 

 

 

 

 

 

Date

(Signed by                   or other party duly

 

exercising option)

 

--------------------------------------------------------------------------------